Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 07/11/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 12-18 are directed to invention non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Richard LaBarge on 08/12/2022.
	The application has been amended as follows:
	Claim 1, “an ejection pin that is arranged to engage and disengage a stationary ejection plate during the manufacturing process in a manner in which engagement stops movement of the centre punch while the rim punch continues to move, thereby causing the closure to disengage from the rim punch.” has been replaced with: “an ejection pin that is arranged to engage and disengage an ejection plate during the manufacturing process in a manner in which engagement between the pin and the ejection plate while the ejection plate is stationary stops movement of the centre punch while the rim punch continues to move, thereby causing the closure to disengage from the rim punch.”.
	Claim 11 “of each” in line 2-3 is amended to “each”.
 	Claim 20 is amended to:
	20. The machine of claim 8, wherein the centre punch is arranged to remain stationary while the centre punch, ejection pin, and ejection plate are engaged with each other during ejection of the closure.
Allowable Subject Matter
Claims 1, 3-5, 7-11, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a machine for manufacturing a closure comprising "... an ejection pin that is arranged to engage and disengage an ejection plate during the manufacturing process in a manner in which engagement between the pin and the ejection plate while the ejection plate is stationary stops movement of the centre punch while the rim punch continues to move, thereby causing the closure to disengage from the rim punch.…" as set forth in claim 1. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1, 3-5, 7-11, and 20 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753